Case 2:20-cv-04788-DMG-PJW Document 18 Filed 11/16/20 Page 1 of 1 Page ID #:66




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-4788-DMG (PJWx)                                   Date     November 16, 2020

 Title Colton Bryant v. Uz Qazi Group Inc., et al.                                  Page     1 of 1


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
           NONE PRESENT                                             NONE PRESENT

 Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

         On August 4, 2020, the Court ordered the parties participate in a mediation conference by
 October 26, 2020. [Doc. # 14.] As required by the Court's August 4, 2020 Order, a joint status
 report re settlement was due seven (7) days after the mediation conference. To date, a joint
 status report re settlement has not been filed.

         IT IS HEREBY ORDERED that the parties show cause in writing no later than
 November 23, 2020, why sanctions should not be imposed for failure to comply with the Court’s
 Order. The filing of a joint status report re settlement by the deadline will be deemed a
 satisfactory response.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
